Voto disidente del
Juez Presidente Señor Negrón Fernández
La cuestión relativa a la falta de adecuada y efectiva asistencia de abogado y oportunidad de defensa, planteada en el presente recurso, no descansa exclusivamente en las cons-tancias del récord de los procedimientos seguidos en el juicio de la causa criminal, que fue apelada. En la vista del hábeas corpus se pasó prueba ante el juez que conoció del mismo, y esa prueba, aliunde del récord, no la tendremos en la apelación de la causa criminal. En consecuencia, no podríamos afirmar, como hicimos en Chamberlain v. Delgado, 82 D.P.R. 296, 302 (1961), que las cuestiones planteadas en este recurso de hábeas corpus “pueden ser todas consideradas en la apelación que se encuentra pendiente ante este Tribunal.” Creo pro-cedente resolver en sus méritos la presente apelación haciendo referencia, si fuere necesario, a los fines de la disposición de la misma — como se hizo en Chamberlain — a las constancias que surjan del récord ante nos en la apelación interpuesta en la causa criminal.